[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] STIPULATION
The parties agree and stipulate that the following may be entered as orders of the court and made part of the final decree in this matter.
1. The parties shall retain joint custody of their minor child, who shall reside primarily with the defendant and be with the plaintiff in accordance with the following paragraphs, which address vacation and holiday visitation only.
A. Each party shall have at least two weeks of vacation time with the child per year, not consecutive, with each to give the other no less than 30 days notice of each week selected. CT Page 5741-hl
B. Holidays and school vacations and recesses shall be shared as follows:
Martin L. King    —       plaintiff
President's day   —       plaintiff
Memorial Day      —       alternate, plaintiff first
Labor Day         —       alternate, defendant first
Columbus Day      —       plaintiff
Veteran's Day     —       plaintiff
Good Friday       —       plaintiff
Easter            —       alternate, plaintiff first
Fourth of July    —       alternate, defendant first
  Thanksgiving weekend (th-sun)   alternate with Christmas week, plaintiff first
  Christmas week (26-Jan 1st)    alternate with Thanksgiving, defendant first
  Christmas Eve     —       alternate with Christmas Day — plaintiff to have first Christmas Eve — child to sleep over, returned to defendant by 10:00 a.m. Christmas Day; if child with Defendant, to plaintiff by 10:00 a.m. Christmas Day.
  Christmas Day     —       Alternate with Christmas Eve — Defendant first — in years when child is with plaintiff, he shall be returned to defendant by CT Page 5741-hm 8:00 p.m.
Mother's/Father's day —   with respective parent
  Parents' birthdays    —   with parent for 4 hours, to be arranged
Child's birthday      —   w/parent who has that day
2. The defendant shall maintain health and dental insurance for the minor child.
3. The provisions of § 45b-84(e) of the Connecticut General Statutes apply to the processing of health and dental insurance claims and reimbursements between the parties.
4. The defendant shall cooperate with the plaintiff to obtain COBRA-coverage under the existing health insurance plan at the plaintiff's expense.
4. Each shall retain sole title to their respective automobiles, motorvehicles, as shown, on their financial affidavits.
5. The defendant shall retain her Amex brokerage account, Roth IRA and IDS life insurance policies.
____________________              ____________________ Michael D'Agostino                Jan Wise The Plaintiff                     The Defendant
_____________________             _____________________ Rosemary Giuliano                 Louis I. Parley Plaintiff's Attorney              Defendant's Attorney
                         APPROVED AND SO ORDERED
DATE: __________     BY THE COURT_________________ J.
                               Schedule A
[EDITORS' NOTE:  SCHEDULE A IS ELECTRONICALLY NON-TRANSFERRABLE.]